UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7312


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD JUNIOR SADM, a/k/a Ronald Junior Bossadm,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Michael F. Urbanski,
District Judge.    (5:08-cr-00021-MFU-RSB-1; 5:15-cv-80849-MFU-
RSB)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Junior Sadm, Appellant Pro Se.      Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, Jeb
Thomas Terrien, Assistant United States Attorney, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Junior Sadm seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.          28      U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Sadm has not made the requisite showing.                     Accordingly, we deny

Sadm’s motion for a certificate of appealability and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented     in   the    materials



                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3